DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        ROBERT KIRCHGESSNER and ANA PAULA OLIVEIRA,
                        Appellants,

                                     v.

           PARTNERS FOR PAYMENT RELIEF DE IV, LLC,
                          Appellee.

                               No. 4D20-535

                           [January 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 19-
001332 (11).

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

   Albert A. Zakarian of Gilbert Garcia Group, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.